      Case 2:17-cv-04180-JCJ Document 106 Filed 11/12/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



PFIZER INC.    I

                                           CIVIL ACTION
             Plaintiff

       vs.                                 NO. 17-CV-4180

JOHNSON & JOHNSON and
JANSSEN BIOTECH, INC.,

             Defendants
                                                                    FILED
                                                                    ~Joy   12 2019
                                                                KATE BARKMAN, Clerk
                                        ORDER                 8Y.          Dep. Clerk
                                   -K
       AND NOW, this          S-         day of November, 2019, upon

conside~ation       of the Letter Request of Defendants' Counsel for

Clarification and/or Supplementation of this Court's Order of

October 29, 2019 and following telephone conference with the

parties~     it is hereby ORDERED that Defendant's Motion to Compel

a   Recip~ocal     Limited Update of the Parties' Document Productions

is GRANTED IN PART and a reciprocal update of the document

collections for 10 existing custodians per side (to be chosen by

the oppQsing party) shall be made such that those chosen

custodians shall produce a reciprocal update of transactional

data, contracts, Average Sales Price ("ASP") data, profit and

cost information, sales training materials, and pricing

committee minutes from the date of last production to the

present,
Case 2:17-cv-04180-JCJ Document 106 Filed 11/12/19 Page 2 of 2



                                  BY THE COURT:
